Citation Nr: 0700013	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

4.  Entitlement to service connection for a cervical spine 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied a claim for an increased 
rating for irritable bowel syndrome and denied service 
connection for diverticulitis and disorders of the right knee 
and cervical spine. 

The issues of service connection for a right knee disorder, 
to include arthritis, and a cervical spine disorder, to 
include arthritis, and an initial, compensable rating for 
irritable bowel syndrome are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diverticulitis.

2.  There is no medical evidence relating the veteran's 
diverticulitis to any event or injury in service.


CONCLUSION OF LAW

The veteran's diverticulitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The veteran contends that she has diverticulitis as the 
result of service.  The veteran was diagnosed in May 2002 by 
her private doctor with internal hemorrhoids, sigmoid 
diverticulosis and irritable bowel syndrome.  The Board notes 
that the May 2002 medical records of the diagnosis and, from 
the veteran's statements, a colonoscopy are not in the claims 
file.  The diagnosis was mentioned in a September 2002 pre-
operative note and in a May 2001 VA treatment note.  The 
Board will concede the diagnosis.  

When evaluating whether the veteran experienced an inservice 
injury or event that would allow for service connection, the 
RO sent the veteran to the February 2003 VA examination.  The 
examiner noted that the veteran had irritable bowel syndrome, 
internal hemorrhoids and diverticulitis.  The examiner 
reviewed the veteran's service medical records and concluded 
that there were no instances of diverticulitis manifesting 
during service.  The examiner concluded that it was unlikely 
that diverticulitis is related to service as there were no 
records to substantiate treatment then or immediately 
postservice.  

The Board notes that the veteran has not identified any 
particular instance that might be considered an inservice 
event to relate to her diverticulitis.  The only medical 
opinion concerning whether the condition is related to 
service is that of the February 2003 VA examiner.  The Board 
must find that there is no evidence that the veteran's 
diverticulitis was incurred or aggravated inservice.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for diverticulitis.  See Gilbert, 1 Vet. 
App. at 53.

II.  Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The September 2002 letter informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The Board notes that the veteran has outstanding 
records from a May 2002 colonoscopy that she took to the 
February 2003 VA examination.  She has yet to submit those 
documents to VA for association with the claims file or 
otherwise authorize VA to request them.  The burden lies on 
the veteran to cooperate with VA.  While VA has a statutory 
duty to assist the veteran in developing evidence pertinent 
to a claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether her diverticulitis can be directly 
attributed to service.  Further examination or opinion is not 
needed on the diverticulitis claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for diverticulitis is 
denied.


REMAND

Irritable Bowel Syndrome

It is necessary to remand the irritable bowel syndrome claim 
to ensure full and complete compliance with the duty-to-
notify provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The U.S. Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The only letter sent to the veteran in September 2002 
concerned many other claimed disabilities, but not irritable 
bowel syndrome.  Moreover, after she disagreed with the 
initial rating, no further notification was provided to her 
on how to substantiate the claim.  Since the evidence needed 
to substantiate the veteran's claim differs significantly 
than that needed to show entitlement to the other claims, the 
Board is constrained to remand the issue for compliance with 
the notice provisions contained in this law and to ensure the 
veteran has had full due process of law.

The Board notes that three years have passed since the 
veteran's last VA examination to determine the extent of her 
irritable bowel syndrome.  A new examination should be 
scheduled to ensure that the record is complete and current.  
As discussed above, the veteran has other, non service 
connected disability of the gastrointestinal tract, namely 
diverticulitis and internal hemorrhoids.  To the extent 
possible, symptoms of these disorders should be identified 
and attributed to their underlying disorders.  

It appears from the record that the veteran has been seeking 
treatment at the Dayton and Columbus, Ohio, VA Medical Center 
and Outpatient Clinic on a regular basis.  The last set of 
treatment records from those facilities associated with the 
claims file was generated in April 2005.  Prior to the 
examination to evaluate her irritable bowel syndrome, all 
relevant records from April 2005 to the present should be 
associated with the file.  

Right Knee

The veteran contends that her right knee condition is the 
result of a inservice fall.  Her service medical records 
indicate that the veteran fell while running in February 
1980.  She was treated for superficial abrasion of the right 
knee with tenderness.  An x-ray was taken and no abnormality 
found.  The veteran also fell on May 9, 1982 while bowling.  
A treatment note dated May 15, 1982 indicates that the 
veteran complained of locking and some pain.  On May 19, the 
veteran was diagnosed with a patellar contusion.  No lateral 
laxity was found and range of motion was full with slight 
pain with full flexion.  The veteran underwent a course of 
physical therapy beginning on May 22, 1982.  

The RO sent the veteran to the February 2003 VA examination 
to determine if she had a right knee disorder that could be 
related to service.  The examiner offered an opinion that the 
current arthritis could not be related to the first fall.  
There is no opinion as to whether or not the current right 
knee condition could be related to the second inservice fall, 
so the opinion was incomplete and inadequate.  

Cervical Spine

The veteran has also contended that her current cervical 
spine disorder, to include arthritis, is the result of 
inservice injury.  She has pointed to an inservice fall in 
which she suffered a skull fracture.  The Board notes that in 
addition to the skull fracture, the veteran was in a motor 
vehicle accident in December 1985.  After the crash, the 
veteran complained of neck pain and muscle spasm.  

The RO sent the veteran to a VA examination to determine 
whether there was a relationship between her current neck 
disorder and service.  The examiner only addressed the 
incident involving the skull fracture.  There is no opinion 
as to whether or not the motor vehicle accident could be 
related to the current problem, so this opinion was also 
inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the veteran that 
she should provide VA with copies of any 
evidence relevant to these claims that she 
has in her possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  Obtain the veteran's medical records 
from the Dayton and Columbus, Ohio, VA 
Medical Center and Outpatient Clinic for 
treatment from April 2005 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Appropriate examinations should be 
scheduled to evaluate the veteran's 
service-connected irritable bowel 
syndrome.  Manifestations of the veteran's 
service connected disorder should be 
distinguished from the veteran's non-
service connected hemorrhoids and 
diverticulitis, to the extent possible.

4.  The RO should also schedule the 
veteran for VA examinations to determine 
whether the veteran's right knee disorder 
and cervical spine disorder can be related 
to service.  The claims file should be 
reviewed by the examiners.  All instances 
of inservice injury should be addressed.

The examiners should be asked to review 
and discuss all records of all instances 
of inservice injury to the veteran's right 
knee and neck and, thereafter, to provide 
a medical opinion as to whether it is at 
least as likely as not that the veteran's 
current right knee and cervical spine 
disorders are related to any of her 
inservice injuries.  Please see above 
discussion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  If the 
benefits sought are not granted, the 
veteran and her representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


